Citation Nr: 1109623	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to May 1962; August 1962 to November 1965; May 1966 to August 1968; and from March 1969 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in October 2004 and December 2004, which denied the claim.  

The Veteran submitted additional medical evidence in March 2007, following certification of his claim to the Board, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

It appears that the Veteran intended to raise the issues of entitlement to service connection for hiatal hernia, back problems and hypertension.  See August 2004 statement to Representative J. Miller.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

A VA compensation and pension (C&P) audio examination was conducted in November 2004.  Although one section of the VA examination contains the Veteran's name and claims file number, the section related to the examination results contains the name of a different Veteran (E.S.) and claims file number.  As it is unclear whether the examination results are those of the Veteran or a different individual, an additional examination is required.  On remand, the RO/AMC should schedule the Veteran for an adequate and contemporaneous VA examination to assess the current severity of his service-connected bilateral hearing loss.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, the VA's duty to assist includes providing a new examination).  Also, efforts should be undertaken to ensure that the Veteran's complete VA treatment records, to include any VA audiological examinations, have been obtained.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for hearing loss from the Pensacola VAOPC, to include copies of all VA Audio Exams, dated since 2003.  

In this regard, a VA Audio Exam dated November 24, 2004 that is currently associated with the claims folder appears to be for a different veteran (E.S.).  A copy of the November 2004 for the Veteran (G.B.) should be obtained.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The Veteran's claims folder and a copy of this remand should be available to the examiner.

(a) Testing should be conducted to determine the current severity of the Veteran's hearing loss and should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.

(b) The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final report.

A rationale for any opinion expressed should be provided.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested examination does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific information requested, the report must be returned for corrective action.

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC).  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

